Response to Amendment
The amendment filed May 06, 2022 has been entered. Applicant’s amendments to the Claims in response to the previously set forth in the Final Office Action mailed February 15, 2022 has been entered. 
Claims 1-4, 6-8, 10, and 12-15 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claim 1 to include the allowable subject matter of "at least one opening into the cavity, completely covered by a connecting plate that is welded to the wall, the connecting plate comprising an orifice", which the examiner indicated would overcome the prior arts in the interview dated April 26, 2022. 

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1 and its dependent claims 2-4, 6-8, 10, and 12-15 the prior art fails to teach at least one opening into the cavity, completely covered by a connecting plate that is welded to the wall, the connecting plate comprising an orifice. While the primary reference Knebel teaches (Fig. 4):  A bodywork structure for a body for a public transport vehicle (para. 0004), comprising a wall (12) extending in a longitudinal direction (Fig. 4), the wall (12) comprising at least one cavity (annotated Fig. 1 below) extending in the longitudinal direction (Fig. 4), the at least one cavity providing a passage for a fluid under pressure (para. 0007 and 0011), the examiner finds no obvious reason to modify Knebel to include at least one opening into the cavity, completely covered by a connecting plate that is welded to the wall, the connecting plate comprising an orifice. Such a modification would require improper hindsight reasoning. 
Further, while the secondary reference Morneau teaches a side wall panel (18) which comprises at least one opening into at least one cavity (Fig. 5), and wherein a connecting plate (56) is welded to said wall (Morneau, col. 7, lines 61-66), it would not be obvious to further modify the connecting plate to have an orifice. Such a modification would require improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617